In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-17-00360-CR


                            MICHAEL RAY REED, JR., APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 320th District Court
                                       Potter County, Texas
                  Trial Court No. 72,671-D, Honorable Don R. Emerson, Presiding

                                         January 24, 2019

                                 MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Following a jury trial, Michael Ray Reed, Jr., appellant, was found guilty of the

offense of unlawful possession of a firearm by a felon.1 His punishment was assessed at

confinement in the Texas Department of Criminal Justice for six years. In his sole issue,

appellant contends that the evidence was insufficient to establish that he was a convicted

felon as alleged by the indictment. We affirm the decision of the trial court.




       1   See TEX. PENAL CODE ANN. § 46.04(a)(2) (West 2011).
                                            Background


       In August of 2016, while on patrol near the intersection of Northeast 10th and

Hughes street, Amarillo police officers Nathan Thompson and David Wolven, saw a

Tahoe turn around ahead of them with the driver’s door open. As the officers got closer

to the Tahoe, they heard a woman “screaming something about a gun.” The officers

initiated a traffic stop, ordered the driver, appellant, out of the Tahoe, and placed him in

handcuffs. The officers asked appellant if he had a weapon or gun and appellant said

no. Officer Thompson asked appellant if he could look in the vehicle. At that point,

appellant said there was a gun in the center console. Officer Thompson retrieved the

firearm underneath the cup holders where appellant said the gun was located. Appellant

was charged with unlawful possession of a firearm by a felon.


       Appellant pled not guilty and proceeded to trial. The State introduced portions of

the police dashcam video to which appellant stipulated.                   In the video, appellant

acknowledged that he is a convicted felon and that he carried a firearm for his protection

because he had been threatened. The trial court also admitted, without objection, a

certified copy of a judgment memorializing appellant’s felony conviction for “assault

causing bodily injury to a family member, enhanced” and an order showing appellant’s

successful completion of community supervision for that conviction in 2007.2 The jury

found appellant guilty of the offense of unlawful possession of a firearm by a felon from

which he appeals.




        2 The order discharging appellant from community supervision did not release appellant from the

penalties and disabilities resulting from the judgment of conviction
                                                      2
                                         Analysis


       In a single issue, appellant argues that the evidence was insufficient to support the

jury’s finding that he had been previously convicted of a felony. When reviewing the

sufficiency of the evidence, we view all of the evidence in the light most favorable to the

verdict to determine whether a rational jury could have found the essential elements of

the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.

Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.

2010). “[O]nly that evidence which is sufficient in character, weight, and amount to justify

a fact finder in concluding that every element of the offense has been proven beyond a

reasonable doubt is adequate to support a conviction.” Brooks, 323 S.W.3d at 917

(Cochran, J., concurring).      We must “defer to the jury’s credibility and weight

determinations because the jury is the sole judge of the witnesses’ credibility and the

weight to be given their testimony.” Id. at 899.


       The sufficiency of the evidence is measured by the elements of the offense as

defined by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997). To prove unlawful possession of a firearm by a felon, the State was

required to prove that appellant (1) possessed a firearm at a location other than the

premises at which he lives and (2) after conviction and after the fifth anniversary of his

release from community supervision. TEX. PENAL CODE ANN. § 46.04(a)(2).


       Appellant does not dispute that the investigating officers found a firearm in the

center console of his Tahoe at a location away from his home. Appellant does not

question the proximity and position of the firearm to appellant inside the Tahoe, or the

fact that he successfully completed probation in 2007 for an assault, enhanced.


                                             3
         Appellant contends the evidence is insufficient to support his conviction because

the jury did not hear facts establishing that appellant was previously convicted of a felony

offense. According to appellant, the certified copy of the judgment did not establish

appellant was a convicted felon because it “was never published to the jury.” Appellant

concludes that, as such, there was no testimony indicating appellant had been convicted

of a prior felony. The State responds by pointing to the video evidence in which appellant

admitted to police that he was a convicted felon and the certified copy of appellant’s prior

felony conviction which was admitted into evidence without objection. We agree with the

State.


         Appellant’s status as a convicted felon was acknowledged by appellant himself in

the video recording played for the jury.      Moreover, the certified copy of appellant’s

conviction for assault, enhanced, was admitted into evidence and the judgment itself

reflects it is a third-degree felony. Appellant admitted that he was the defendant identified

in the prior conviction.    Thus, the record contains sufficient information to establish

appellant was a convicted felon. See Hutchings v. State, 333 S.W.3d 917, 922 (Tex.

App.—Texarkana 2011, pet. dism’d) (admission of judgment of prior felony conviction is

sufficient evidence of a prior felony conviction). Appellant cites us to no authority nor are

we aware of any authority which requires a finding on the record that the jury “saw” the

judgment when it is clear that it was admitted into evidence.


         Viewing the evidence in the light most favorable to the verdict, we conclude that a

rational jury could have found beyond a reasonable doubt that appellant was a convicted

felon when he possessed the weapon. Appellant’s sole issue is overruled.




                                              4
                                      Conclusion


      Having overruled appellant’s issue, we affirm the judgment of the trial court.




                                                       Judy C. Parker
                                                          Justice


Do not publish.




                                            5